Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
Claim Rejections – Double Patenting
The Office Action mailed 27 May 2020, claims 18-22 and 25-27 of the present application, irrespective of the present claim amendments, continue to be unpatentable in view of the claims presented in copending application U.S. 9,597,023. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.

3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-22 and 25-27 are rejected under 35 U.S.C. 103(a) as being obvious over Baker, U.S. 2007/0100220 in view of McCutcheon et al., U.S. 2007/0293745. 
	On claim 18, Baker recites except as indicated:
 	An oximetry cable assembly for connection to an oximetry sensor outputting a raw oximetry signal, the cable assembly comprising:
a cable including a proximal end and a distal end;
an analog-to-digital converter ([0022] and figure 1, analog-to-digital converter 140) housed within the cable assembly and configured to digitize the raw oximetry signal (figure 1 and [0022] detector 114);
a connector located at the proximal end of the cable, wherein the connector is configured to removably connect the cable assembly to a monitor (figure 1, display) and allow communication with the monitor through a data communication link (QSM 142);
a non-transitory computer readable medium (RAM 126 or ROM 146) housed within the cable assembly and storing one or more instructions for determining an oximetry measurement from the digitized oximetry signal ([0024] unknown program including calculations with 146 storing coefficients used in the calculations); and
a processor housed within the cable assembly and programmed to receive the digitized oximetry signal from the analog-to-digital converter, to access the non-transitory computer readable medium to read the one or more instructions, to process wherein the processor is housed within the connector and wherein the analog-to-digital convertor is disposed within the connector or within a second connector disposed _on the distal end of the cable assembly.”
Regarding the excepted “oximetry cable,” clearly, Baker, figure 1 discloses a sensor 100, a pulse oximeter 120 coupled together with wiring and an amplifier 133, but no “cable” is disclosed. 
In the same art of oximetry, McCutcheon, [0015] and figure 1, discloses a cable 14 coupled to a sensor 10 and a patient monitor 12. The interface between monitor 12 and cable 14 appears to be an unnamed connector, which is analogous to the claimed “distal end.” The point at which the sensor 10 is coupled to cable 14 is analogous to the claimed “proximal end.”  As disclosed in McCutcheon, [0015] “As will be appreciated by those of ordinary skill in the art, the sensor 10 and/or the cable 14 may include or incorporate one or more integrated circuit devices or electrical devices, such as a memory, processor chip, or resistor, that may facilitate or enhance communication between the sensor 10 and the patient monitor 12. Likewise the cable 14 may be an adaptor cable, with or without an integrated circuit or electrical device, for facilitating communication between the sensor 10 and various types of monitors, including older or newer versions of the patient monitor 12 or other physiological monitors.” Note: this includes sensor 10 and monitor 12 communicating via wireless means to include radio, infrared, optical, and the like. 

	Regarding the claimed:
	“wherein the processor is housed within the connector and wherein the analog-to-digital convertor is disposed within the connector or within a second connector disposed on the distal end of the cable assembly,” Baker, as previously disclosed, includes an embodiment in which a processor 122 and analog-to-digital converter 140 is located in the pulse oximeter 120. Additionally, McCutcheon discloses an interface between monitor 12 and cable 14 which appears to be an unnamed connector included as I/O 50. Neither specifically disclose the above claim features of placing the processor and the A-D converter in the cable. However, it would have been obvious at the time the claimed invention was filed to one of ordinary skill in the art to rearrange the known components from one embodiment to another to realize an embodiment meeting the claimed invention. 
Unless the arrangement of the components found in the invention provides something new or unexpected, and the prior art represents a rearranged version of the 
See MPEP 2144.04 VI. C.    
Rearrangement of Parts
	Furthermore, it would have been obvious at the time the claimed invention was filed to try and arrange the components found in the references into an embodiment analogous to the claimed invention. See MPEP 2143 E. "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success
On claim 19, Baker cites except:
The oximetry cable assembly of claim 18, wherein the non-transitory computer readable medium stores instructions for determining an alarm based on the oximetry measurement, and wherein the processor, when in operation, accesses the non-transitory computer readable medium to read the instructions from the non-transitory computer readable medium and executes the instructions to determine the alarm. Baker, which discloses a display 128 to show a person the status of a patient’s oxygen level, Baker doesn’t discloses the excepted claim limitations. 
In the same art of oximetry systems, McCutcheon, [0029] discloses an audio alarm stating “oxygen saturation level is below 80%.” 
It would have been obvious at the time the claimed invention was filed to modify Baker’s display system using the features outlined in McCutcheon such that the claimed invention is realized. McCutcheon discloses a known embodiment for warning a user of certain levels of oxygen in a patient and one of ordinary skill in the art would have 

On claim 20, Baker and McCutcheon cites:
The oximetry cable assembly of claim 19, wherein the processor, when in operation, is configured to transmit the alarm to the monitor via the data communication link. See the rejection of claim 19. 

On claim 21, Baker cites except:
The oximetry cable assembly of claim 18, wherein the monitor does not include a monitor processor programmed to process the digitized oximetry signal to determine the oximetry measurement. 
In the rejection of claim 1, Baker, figure 1, discloses an oximeter system wherein a processor 122 is included. Furthermore, McCutcheon, [0015], discloses an embodiment wherein “a cable 14 may include one or more integrated circuit devices or electrical devices, such as a memory, processor chip, or resistor which may facilitate or enhance communication between the sensor 10 and the patient monitor 12. Likewise the cable 14 may be an adaptor cable, with or without an integrated circuit or electrical device, for facilitating communication between the sensor 10 and various types of monitors, including older or newer versions of the patient monitor 12 or other physiological monitors.”
In other words, McCutcheon suggests there are oximeters lacking components where cable 14 includes these features. Neither Baker nor McCutcheon discloses a 
Unless the absence of a known component in one element of a system is found in another element of the same system but the prior art otherwise includes all of the components found in the invention, the claimed invention cannot be considered patentable if the prior art represents a rearranged version of the claimed invention. 

MPEP 2144.04 VI. C.    
Rearrangement of Parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

On claim 22, Baker and McCutcheon cites:
The oximetry cable assembly of claim 18, wherein the data communication link is a wireless communication link. See the rejection of claim 18 citing McCutcheon, [0015]. 

On claim 25, Baker cites:
The oximetry cable assembly of claim 18, wherein the processor is programmed to process the digitized oximetry signal to determine a second physiological parameter in addition to the oximetry measurement. Baker, [0003], pulse rate of patient. 

On claim 26, Baker cites:
The oximetry cable assembly of claim 25, wherein the second physiological parameter comprises a pulse rate. See the rejection of claim 25 citing Baker. 

On claim 27, Baker and McCutcheon cites:
The oximetry cable assembly of claim 25, wherein the processor further transmits the second physiologic parameter a wireless communication link to the monitor.  See the rejection of claim 1 citing McCutcheon, [0015] wireless communications. 
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 18 (and thus, its dependent claims) have been carefully reviewed. Per the applicant’s arguments: 
“MPEP 2144.04 (C) “Rearrangement of Parts” does not stand for any principal that requires modification of all cited references in order to match the claims.” While the argument goes on to recite 2144.04(C), the applicant’s argument further elaborates:

rearrangement may only be permitted if it does not modify the operation of the device. Completely moving the oximeter measurement function from the monitor to the cable (for not just one but ALL cited references) modifies the device/system operation such that is incompatible with the Examiner’s cited support.
We also note that McCutcheon only generally states that (emphasis added) “...the cable 14 may include or incorporate one or more integrated circuit devices or electrical devices, such as memory, processor chip, or resistor, that may facilitate or enhance communication between the sensor 10 and the patient monitor 12.” Nowhere does McCutcheon describe the novel cable connector(s) claimed above.”
Although claim 18 has been amended to include “wherein the processor is housed within the connector and wherein the analog-to-digital convertor is disposed within the connector or within a second connector disposed _on the distal end of the cable assembly,” wherein these cited limitations were not previously examined, the thrust of the amendment relies on the same argument impeaching the examiner’s use of MPEP 2144.04(C), that is, that the “novel cable connection” is not disclosed in either Baker nor McCutcheon. However, as the citations point out, at least all of the claim limitations are otherwise present. The examiner points out that one of ordinary skill in the art would have taken these elements and rearranged them according to whatever whims a skilled artisan wishes to place the elements according to his needs. Furthermore, the examiner has also advanced the proposition that it would have been obvious at the time the claimed invention was filed to try and place the elements in an arrangement arriving at an embodiment meeting the claimed invention due to the limited 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683